Citation Nr: 1521522	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-25 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for pleural plaques.  

2.  Entitlement to service connection for prostate cancer, status post prostatectomy, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a May 2011 rating decision, the RO granted service connection for pleural plaques and assigned a 10 percent evaluation effective January 8, 2010.  A July 2013 rating decision in pertinent part denied service connection for prostate cancer status post prostatectomy and erectile dysfunction.  

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Columbia, South Carolina.  A transcript of this hearing has been associated with the claims file. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals VA treatment records from the Myrtle Beach VA Medical Center (VAMC) dated through December 2013 as well as online articles and BVA decision submitted by the Veteran.  This has been considered by the Board in adjudicating this matter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.




FINDINGS OF FACT

1.  On a June 2011 pulmonary function test, the Veteran had a FVC of 60 percent of predicted value, without evidence of cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption.  

2.  Objective or other persuasive evidence does not establish that the Veteran was actually exposed to herbicide agents during his period of service, as alleged. 

3.  The Veteran's prostate cancer and erectile dysfunction, were not present in service or until many years after service, and the evidence does not establish a causal connection between the Veteran's disabilities and military service or any incident therein, to include any exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial 
disability rating of 60 percent for pleural plaques have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2014).  

2.  Prostate cancer was not incurred in or aggravated by active duty, may not be so presumed, nor may the Veteran's prostate cancer be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  

3.  Erectile dyfunction, claimed as secondary to prostate cancer, was not incurred in or aggravated by active duty, may not be so presumed, nor may the Veteran's erectile dysfunction be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113. 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA letters dated in January 2010 and February 2010 informed the Veteran of VA's duties to notify and assist in the development of a claim.  The letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, the evidence he was responsible for providing, and advised the Veteran of disability rating and effective date criteria.  Thus, VA has satisfied the duty to notify.  

Moreover, as to the issues of a higher initial disability rating for the service connection, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, JSRRC findings, VA medical treatment records and examination report, buddy statement and March 2015 Board hearing testified.  Identified private treatment records have been obtained to the extent possible.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The RO arranged for the Veteran to undergo VA examination in April 2010 and October 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining the higher initial rating for the Veteran's disabilities.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  Finally, in April 2010 and September 2010, the RO obtained an addendum opinion to assist the VA in interpreting the examination results of record.  For these reasons, the Board concludes that the examination reports and addendum opinion in this case provide an adequate basis for a decision.

With regards to his claim of service connection for prostate cancer and erectile dysfunction, the Board acknowledges that the Veteran was not provided with examinations regarding his claims.  However, the Board finds that VA's duty to provide the Veteran with an examination for these claims has not been triggered.  Specifically, the Veteran alleges that his disabilities are due to herbicide exposure, and there is no indication that the claimed disabilities may be related to an in-service event or a disease manifested in accordance with presumptive service connection regulations, nor is there any competent probative evidence that any claimed disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also 38 C.F.R. § 3.159(c)(4)(i).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board travel hearing, the VLJ noted the elements that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of Agent Orange exposure in-service, and whether the Veteran had any current disability that was related to his service.  They also asked questions to draw out the current state of the Veteran's claimed disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating- Pleural Plaques

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's service-connected pleural plaques as a result of asbestos exposure has been rated as 10 percent disabling pursuant to DC 6833 for asbestosis, effective from January 8, 2010- the date of receipt of his formal claim.  This diagnostic code in turn refers to the General Rating Formula for Interstitial Lung Disease.  This formula provides as follows:

* A 100 percent is assigned if the disability requires outpatient oxygen therapy or is manifested by Forced Vital Capacity (FVC) less than 50 percent of predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent of predicted, cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

* A 60 percent rating is assigned if the disability is manifested by FVC 50 to 64 percent of predicted, by DLCO (SB) 40 to 55 percent of predicted, or by maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

* A 30 percent rating is assigned if the disability is manifested by FVC 65 to 74 percent of predicted or by DLCO (SB) 56 to 65 percent of predicted.

* A 10 percent rating is assigned if the disability is manifested by FVC 75 to 80 percent of predicted or by DLCO (SB) 66 to 80 percent of predicted.  38 C.F.R. § 4.97.  

Where there is a disparity between the results of the various pulmonary function test results, the test result that an examiner states most accurately reflects the claimant's level of disability is to be used.  38 C.F.R. § 4.96(d)(6).  

On VA examination in April 2010, the Veteran was confirmed to have pleural plaques which are more likely than not secondary to asbestos exposure in the Navy.  He reported asbestos exposure while serving as a boiler operator in the Navy.  The Veteran reported that the steam lines blew asbestos all over the boiler area and the Veteran was not provided with personal protective equipment.  The Veteran also reports that he has not been exposed to asbestos at any other point in his life.  On pulmonary function testing (PFT), he had a FVC of 62 percent, FEV-1 of 50 percent, and DLCO (SB) of 68 percent.  

In the present case, VA treatment records from the Myrtle Beach VAMC revealed treatment for pleural plaques in June 2011.  A physical examination of the lung revealed poor inspiratory effort, scant bibasilar crackles that clear with deep breath.  A radiology imaging test of the chest revealed no significant changes and findings continues to suggest asbestosis related to pleural disease.  On pulmonary function testing, he had a FEC of 60 percent, FEV-1 of 38 percent.  The examiner also referenced a PFT test in 2010 which revealed a FEC of 55 percent, FEV-1 of 47 percent, and a DLCO (SB) of 64 percent.  The examiner found the Veteran has restrictive pattern on his PFT that has worsened the obstructive physiology in the past year.  

In a January 2012 follow-up treatment, the Veteran reported improvement in his breathing which he attributed to inhalers, CPAP machine and decreased medication.  The Veteran reported that he is able to walk four to five flights of stairs.  The Veteran denied fevers, chills, night sweats, orthopnea, chest pains, cough, or edema.  The treatment physician noted that the Veteran may be referred for pulmonary rehab on the future but he did not feel that this was needed that the time because the Veteran was feeling better. 

After considering the totality of the record, the Board finds that an initial rating of 60 percent is warranted based on the fluctuation of the Veteran's various pulmonary function test results.  According to the April 2010 VA examination pulmonary function test results, he had a FVC of 62 percent and DLCO (SB) or 68 percent, a finding which warranted an initial disability rating of 10 percent.  There was, however, no evidence of cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, as would warrant a higher evaluation.  

On pulmonary function test performed from the Myrtle Beach VAMC in June 2011, however, the Veteran demonstrated FVC of 60 percent, and the treatment physician also referenced FVC of 55 percent in 2010.  Although the June 2012 follow-up examination reported significant improvement of his breathing since receiving inhalers, reduced medication, and CPAP machine, a PFT was not conducted.  As noted above, a 60 percent disability rating is assigned if the FVC score is between 50 to 64 percent of predicted value.  Thus, throughout the entire appeal period, a 60 percent schedular rating for asbestosis is warranted.  Furthermore, the Board finds that a 100 percent rating is not warranted as there is no evidence of FVC less than 50 percent of predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent of predicted, or pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate in the present case.  To the contrary, the symptoms the Veteran described and the findings made by the various medical professionals, such as dyspnea and reduced respiratory volume, are the symptoms specifically included in the diagnostic criteria found in the rating schedule for his disability.  Therefore, referral for an extra-schedular evaluation is not warranted.  

The preponderance of the evidence supports a 60 percent rating under Diagnostic Code 6833, but no more, for pleural plaques due to asbestos exposure throughout the entire appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Service Connection- Prostate Cancer and ED

The Veteran seeks entitlement to service connection for prostate cancer status post prostatectomy and erectile dysfunction secondary to prostate cancer, as a result of Agent Orange Exposure.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d), are also satisfied: AL amyloidosis, type II diabetes mellitus, chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-90; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with prostate cancer and erectile dysfunction from the Charleston VA Medical Center (VAMC) in November 2009.  Accordingly, the first element of service connection is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

In this case, the Veteran asserts presumptive service connection under 38 C.F.R. § 3.309(e) as disorders caused by exposure to herbicides.  Specifically, he contends that while serving aboard the USS Annapolis in the waters off the coast of Vietnam, he was exposed to herbicides, and while on temporary duty to NRS Subic Bay, Republic of the Philippines in January 1968.  

The Veteran's DD Form 214 shows his decorations and awards include National Defense Service Medal, Vietnam Service Medal, Republic of Vietnam Campaign Medal and Meritorious Unit Commendation.  

The Veteran's personnel file has been obtained. His personnel file indicates he served aboard the USS Annapolis while in service.  A personel record revealed that the Veteran received a travel voucher paid by the USS Annapolis while docked in Subic Bay, Republic of Philippines on January 12, 1968.  

In October 2011, the Veteran submitted a buddy statement from B.B., who served aboard the USS Annapolis with the Veteran from June 1968 to July 1969.  They shared similar duties in operating and maintaining the boiler room and steam pipes on the ship.  He reported that even though they have never set foot in Vietnam, the ship was close enough to see the waves break on shore and the air flow from the blowers blew the air outside into the fire room/boiler.  The Veteran reported that "we spent most of our watches under these blowers."  

In February 2012, the RO issued a formal finding of insufficient information to forward to the Joint Services Records Research Center (JSSRC).  However, in July 2014, the RO initiated a research request to the JSSRC to determine whether the Veteran was exposed to Agent Orange while on temporary duty to NRS Subic Bay in January 1968.  In August 2014, the RO received a JSSRC response that they have reviewed the 1968 command history by the U.S. Naval Station in Subic Bay, however, the history does not document that the tactical herbicide, Agent Orange, was used, stored, tested, or transported at U.S. Naval Station, Subic Bay.  The JSSRC also researched the "available historical information" and reported that it does not document that the tactical herbicide, Agent Orange, was used, stored, tested, or transported within the country of the Republic of the Philippines.  Therefore, they could not provide information to substantiate the Veteran's claim of exposure to Agent Orange while stationed at U.S. Naval Station, Subic Bay.  

At the March 2015 Board hearing, the Veteran also testified that he was also stationed in Subic Bay on temporary duty to work inside a warehouse for approximately three weeks.  The Veteran also testified that his treating physician thought that it was "possible" that his prostate cancer was caused by herbicide exposure, but they would not "admit it."

Initially, the Board notes that prostate cancer is a disease that is presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, at its core, the Veteran's service connection claim turns on whether there is sufficient evidence to demonstrate that the Veteran had "service in Vietnam," such that in-service exposure to herbicides may be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, upon review of the evidence, the Board finds that the Veteran does not have "service in Vietnam," and in-service exposure to herbicides may not be presumed.

To the extent the Veteran contends that he had service in the waters off the shore of Vietnam and in close proximity to the Vietnam coast, and was thereby exposed to Agent Orange, the Board finds all of his service was on a deep-water naval vessel.  Service aboard a ship, such as the USS Annapolis, does not constitute inland waterway service or qualify as docking to the shore.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  The USS Annapolis is not recognized as a vessel that conducted "brown water" operations in Vietnam, and given the nature of its mission, its size and draft, and the absence of any indication in the ship's deck logs that it conducted brown water operations, there is no reason to believe that the USS Annapolis would have operated in the rivers, canals, estuaries, or delta areas making up the inland waterways of Vietnam.  Accordingly, since the Veteran has never claimed and the record does not show that he actually stepped foot in the Republic of Vietnam, and his alleged exposure while serving on the USS Annapolis during his deep-water naval service, the Board finds that his claims for service connection are not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on herbicide exposure in Vietnam.  

As noted above, the Veteran also alleges that he was exposed to herbicides while serving aboard the USS Annapolis and while on temporarily stationed in Subic Bay where he believed Agent Orange was stored.  The Veteran has also submitted articles indicating that New Zealand supplied Agent Orange during the Vietnam War.  The VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 2, Section C.10.o, sets forth procedures for the verification of herbicides in areas outside Vietnam.  The manual provides two locations where VA is to obtain information for non-Vietnam herbicide exposure: VA Compensation and Pension Service, and the U.S. Army and Joint Services Records Research Center (JSRRC).  

In August 2014, the RO received a JSSRC response that they have reviewed the 1968 command history by the U.S. Naval Station in Subic Bay, however, the history does not document that the tactical herbicide, Agent Orange, was used, stored, tested, or transported at U.S. Naval Station, Subic Bay.

The Veteran has also submitted an internet article indicating that New Zealand sent Agent Orange chemicals to Subic Bay in the 1960s as well as an August 2012 BVA decision in which the Board found that the Veteran was likely as not exposed to tactical herbicides In the course of his duties in Subic Bay and granted service connection for diabetes based on presumptive basis.  

Based on the totality of the evidence, the Board finds that the evidence is against his claims for service connection based on herbicide exposure while serving aboard the USS Annapolis or while on temporary duty in Subic Bay.  Significantly, the Board finds minimal probative value in the Internet excerpt the Veteran submitted indicating that New Zealand sent Agent Orange chemicals to Subic Bay in the 1960s as it does provide specific details that would corroborate the Veteran's claim.  As noted above, personnel records and JSRRC response do not show that tactical herbicide, Agent Orange, was used, stored, tested, or transported at U.S. Naval Station, Subic Bay.  For the limited purpose of this appeal, even conceding that New Zealand did send Agent Orange chemicals to Subic Bay in the 1960s, the article only shows that chemicals were sent to Subic Bay years before the Veteran's time in Subic Bay around January 1968.  The article does not state, or otherwise suggest, that the chemicals were still at Subic Bay at the time of the Veteran's presence (i.e. around January 1968).  Hence, the article has the limited probative value to the Veteran's claim.  

The Board finds that the Veteran and his fellow service member, B.B. are both competent and credible to report on what he can see and feel such as seeing containers on the pier at Subic Bay and seeing the containers leak.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as to actual Agent Orange or other herbicide exposure, the Board finds that neither the Veteran, or B.B. is competent to report that they inhaled Agent Orange through the blower system aboard the ship because such a finding requires special training that they do not have, or a recollection too precise to be credible.  Id.  Additionally, the Board finds more competent and credible the negative opinions provided by JSRRC regarding the absence of tactical herbicide usage, testing, disposal of or storage in Subic Bay than any lay claims by the Veteran and others found in the record regarding having such exposure.  

The Veteran has also submitted an August 2012 Board decision issued in a different Veteran's case in an effort to support his claim and to show that Agent Orange was present at Subic Bay.  Prior Board decisions are binding only on the specific case decided, and the decision cited has no precedential value in the instant case.  38 C.F.R. § 20.1303.  [The Board notes incidentally that the instant case is also distinguishable from the prior cited Board decision.  In the prior case, there was no certification (per VA Adjudication Procedure Manual guidelines) of herbicide use, testing or storage at Subic Bay.  Significantly, that decision also generally found that the September 1966 Report of Staff Visit reference to "herbicides" was sufficient, without distinguishing between tactical herbicides and commercial herbicides.  This opinion does make such a distinction.]   

 Therefore, the Board finds that his claims for service connection are not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on herbicide exposure in Subic Bay, Republic of the Philippines.  

Notwithstanding the foregoing presumption provisions, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

Service treatment records do not show evidence of prostate cancer or erectile dysfunction in service.  The evidence shows diagnoses for prostate cancer in November 2009.  As the evidence shows he has been diagnosed with these disabilities at least 38 years after the Veteran's separation from service, and there is no evidence or allegation the diseases became manifest to a compensable degree within the first year after discharge from service, presumptive service connection for a chronic disability under 38 C.F.R. § 3.303(a) is not available.  The Veteran has not asserted, nor does the evidence show, that he had continuous symptoms since his separation from service, so consideration of service connection as a chronic disorder under 38 C.F.R. § 3.303(b) is also not applicable.  

Moreover, no medical professional has ever suggested that the Veteran's disabilities were related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.   In fact that the Veteran testified that his treatment physician will "not admit" that his prostate cancer is related to herbicide exposure and only said that it was "very possible."  In short, there is no competent evidence to support the claim.  To the extent the Veteran relates his disabilities to his service (to include herbicide exposure), the Board finds that such is not competent evidence.  The matter of a nexus between a current disability such as prostate cancer and secondary erectile dysfunction and service is (in the absence of continuity of symptomatology which the Veteran is not alleging) a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

For the entire appeal period, an initial rating of 60 percent disability evaluation under Diagnostic Code 6833 for asbestosis is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to service connection for prostate cancer is denied. 

Entitlement to service connection for erectile dysfunction is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


